 1 LAW OFFICES OF MARC LIBARLE
                                                                                   ISTRIC
   Marc Libarle (CABN: 071678)
                                                                              TES D      TC
 2 1388 Sutter St, Ste 910                                                  TA
   San Francisco, CA 94109




                                                                                                             O
                                                                        S




                                                                                                              U
                                                                      ED
 3 Phone: (415) 928-2400




                                                                                                               RT
   Email: ml7006@gmail.com                                                                      ERED




                                                                  UNIT
                                                                                      O ORD
 4                                                                          IT IS S
   HALLER LAW PLLC




                                                                                                                     R NIA
 5 Timothy J. Haller (Pro Hac Vice)
                                                                                                          o ge r s
   230 E Delaware Pl, Ste 5E                                                                   nzalez R




                                                                   NO
                                                                                     onne Go
 6 Chicago, IL 60611                                                        Judge Yv




                                                                                                                     FO
                                                                    RT
   Phone: (630) 336-4283                                                            12/5/2019




                                                                                                                LI
 7 Email: haller@haller-iplaw.com                                          ER




                                                                      H




                                                                                                             A
                                                                                N                              C
                                                                                                  F
                                                                                    D IS T IC T O
 8 Attorneys for Plaintiff, Billingnetwork Patent, Inc.                                   R
 9
                                    UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
11
     BILLINGNETWORK PATENT, INC.,                       Case No. 4:19-cv-05808-YGR
12
             Plaintiff,                                 NOTICE OF DISMISSAL OF DEFENDANT
13
        v.
14
     ZOHO CORPORATION,
15
             Defendant.
16

17

18           Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff Billingnetwork Patent, Inc. hereby dismisses all
19 claims in this action as to Defendant. Fed.R.Civ.P. 41(a)(1)(A)(i) is appropriate since Defendant has

20 neither answered the complaint nor filed a motion for summary judgment.

21 Dated: December 3, 2019                                     Respectfully submitted,
22
                                                               /s/ Timothy J. Haller
23                                                             HALLER LAW PLLC
                                                               Timothy J. Haller (Pro Hac Vice)
24                                                             haller@haller-iplaw.com
25                                                             LAW OFFICES OF MARC LIBARLE
                                                               Marc Libarle (CABN: 071678)
26                                                             ml7006@gmail.com
27                                                             Attorneys for Plaintiff
28
     NOTICE OF DISMISSAL OF DEFENDANT                                                             4:19-cv-05808-YGR
                                                                                                                 -1-
 1                                      CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing document

 3 is being served on December 3, 2019 to all counsel of record who are deemed to have consented to

 4
     electronic service via the Court’s CM/ECF system per Civil L.R. 5-1(h)(1).
 5

 6                                                   /s/ Timothy J. Haller
                                                     Timothy J. Haller
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF DISMISSAL OF DEFENDANT                                                   4:19-cv-05808-YGR
                                                                                                       -2-
